Citation Nr: 1502247	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than September 22, 2005, for the grant of service connection for major depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to July 1961.  In September 2013, the Veteran's widow was substituted for the Veteran, who died in 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence.

In a June 2012 decision, the Board denied the claim.  In a May 2014 decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the claim to the Board for compliance with the directives specified by the Court.  The e-folder folder was subsequently returned to the Board for further appellate proceedings.

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a psychiatric disorder was submitted in May 1968 and denied in an October 1968 rating decision. 

2.  In March 2011 the Veteran submitted additional relevant service records which in part resulted in an award of service connection for the claimed disorder in June 2011. 


CONCLUSION OF LAW

The criteria for an effective date of service connection for major depression and an anxiety disorder are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c)(3), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The facts are not in question. The Veteran's initial claim of service connection for a nervous disorder was received in May 1968.  After service treatment records were obtained and a VA examination was conducted, his claim was denied in an October 1968 rating decision.  He perfected an appeal of this decision and his claim was again denied by the Board in June 1970. 

Essentially, the record in June 1970 indicated that while in service in April 1961, the Veteran reported to the U.S. Naval Air Station Hospital in Quonset Point, Rhode Island, complaining of an inability to suppress aggressive impulses. A provisional diagnosis was an "anxiety reaction," although that portion of the form indicates a diagnostic impression of "schizoid personality."  In May 1961, the Veteran was admitted to the U.S. Naval Hospital in Newport, Rhode Island, after transfer from the Navy's Station Hospital in Quonset Point, Rhode Island. A preliminary diagnosis was "schizoid personality." The Veteran then underwent Medical Board proceedings, which resulted in a recommendation that the Veteran be retained in service but transferred from his assignment as a gate security man to the Fleet Marine Force. The Medical Board also found the Veteran was both competent to stand trial and responsible for various disciplinary infractions. 

However, in July 1970, the Veteran was discharged from active service because of unsuitability. 

In January 2011, the Veteran, through his attorney, submitted excerpts from his service personnel records, which document, in part, his in-service offenses and punishments.  Also submitted was a private medical opinion from M.L.Cesta, M.D., who stated that the Veteran's major depressive disorder "began during his active duty service in 1961." 

In May 2011, the Veteran was afforded a VA psychiatric examination.  After reviewing the his claims folder and conducting a clinical examination, the examiner determined that the Veteran had a psychiatric disorder that began during his military service.  Service connection for major depression and anxiety disorder was subsequently granted in a June 2011 rating decision, and an effective date of September 22, 2005 was established. 

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).  Similarly, under 38 C.F.R. § 3.400(b)(2)(ii), the  effective date for a grant of presumptive service connection will be the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  

The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later. 
38 C.F.R. § 3.400(q)(1)(ii) .

However, 38 C.F.R. § 3.156(c)(1) provides that a previously finally denied claim is to be reconsidered if relevant official service department records that existed and had not been associated with the claims file when the claim initially was decided are subsequently received and associated with the claims file.  Since the claim is reconsidered rather than reopened, an award of compensation based all or in part on such relevant official service department records is effective on the date entitlement arose or the date the previously decided claim was received, whichever is later, or such other date as may be authorized by additional provisions applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (italics added).  In other words, "an effective date as early as the date of the original claim up to the date of the claim to reopen" is authorized.  Vigil v. Peake, 22 Vet. App. 63, 65 (2008).

The question of what is meant by "in part," as above is at issue here. VA's comments in the Federal Register explaining implementation of the regulation indicate: 

Current §§ 3.156(c) and 3.400(q)(2) may be read as requiring an earlier effective date for the award of benefits upon reconsideration only when the basis for the award is newly discovered service department records. Proposed § 3.156(c)(3) eliminates this ambiguity and clarifies that "[a]n award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim." This provision would apply, for example, in cases where a veteran files a claim for disability compensation, which VA denies because there is no evidence of an in-service injury. Years later, if VA receives service department records that show an in-service injury, and obtains a medical opinion that links that injury to the claimant's current disability, it would grant service connection. Although the doctor's opinion is not a document that meets the definition of proposed § 3.156(c)(1), the service department record showing incurrence, which provided the basis for the medical opinion, is such a document. Therefore, the veteran in this example would be entitled to reconsideration of the prior decision and retroactive evaluation of disability. Any award of benefits as a result of such reconsideration would be effective on the date entitlement arose or the date of claim, whichever is later, or any other date made applicable by law or regulation to previously decided claims.

70 Fed.Reg. at 35,394.

The above-cited example is relevant here. Further, in its memorandum decision of May 2014 remanding this matter to the Board, the Court observed in part that Dr. Cesta's report contained statements which "suggest that Dr. Cesta based his opinion that the [V]eteran's current mental disorder was first manifest in service, in part, on the newly added service records, which Dr. Cesta concluded showed that the [V]eteran's depression was severe enough to lead to his military discharge." Memorandum decision, page 9. 

Given these factors, the Board will grant an effective date of May 1968 for the grant of service connection for major depression and an anxiety disorder. 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

Given this decision granting the benefit, further discussion of the Veterans Claims Assistance Act is not warranted. 


ORDER

An effective date of May 1968 is granted for service connection for major depression and anxiety disorder.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


